In his motion for rehearing appellant insists that the record presents fundamental error in that the verdict the court received was signed by M. R. Smith, as foreman, while the verdict set forth in the judgment of the court bears the signature of M. R. Nash. It is recited in the judgment that "M. R. Smith and eleven others were duly selected, impanelled and sworn." It is manifest that the error was clerical and occurred in carrying the verdict into the judgment of the court. We therefore reform the judgment in order that it may reflect the verdict signed by M. R. Smith, as foreman of the jury.
Appellant's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.